SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of January, 2014 Commission File Number 001-14491 TIM PARTICIPAÇÕES S.A. (Exact name of registrant as specified in its charter) TIM PARTICIPAÇÕES S.A. (Translation of Registrant's name into English) Av. das Américas, 3434, Bloco 1, 7º andar  Parte 22640-102 Rio de Janeiro, RJ, Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X TIM PARTICIPAÇÕES S.A Publicly-held Company Corporate Taxpayer's ID (CNPJ/MF): 02.558.115/0001-21 Corporate Registry (NIRE): 33 Notice to the Market TIM PARTICIPAÇÕES S.A. (“Company”) (BM&FBOVESPA: TIMP3; NYSE: TSU), pursuant to the letter GAE 0098-14 from BM&FBOVESPA, requesting information on the article published on the newspaper Valor Econômico, on its today’s edition, under the title “Telecom Italia creates group to study TIM Brasil’s sell”, informs to its shareholders and the market in general that the Company believes that the article was based on a notice to the market released by Telecom Italia S.p.A (“TI”) as shown below. Rio de Janeiro, January 17th, 2014. TIM Participações Rogerio Tostes Investor Relations Officer PRESS RELEASE TELECOM ITALIA: CURRENT SITUATION AND PERSPECTIVES OF THE GROUP IN BRASIL EXAMINED. ‘Enhanced’ controls to be implemented to examine possible extraordinary operations on TIM Brasil. No co-option of Directors until Board renewal. On governance, work group to submit benchmark to Board meeting of 6 February. Situation of TI Media examined.
